

115 HR 6425 IH: Accessing Professional Partnerships and Resources to Enable Necessary Training and Improve Career Education Act of 2018
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6425IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mrs. Davis of California (for herself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide grants to State-recognized or federally recognized apprenticeship programs to support
			 the expansion, awareness, and prestige of such programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Accessing Professional Partnerships and Resources to Enable Necessary Training and Improve Career Education Act of 2018 or the APPRENTICE Act.
		2.Apprenticeship Grant Program
 (a)In generalThe Secretary of Labor shall provide grants to State-recognized or federally recognized apprenticeship programs, on a competitive basis, to support the expansion, awareness, and prestige of such programs.
 (b)AmountsThe amount of a grant made to a State-recognized or federally recognized apprenticeship program under this section may not exceed $100,000.
 (c)Uses of amountsAmounts received under this section shall only be used to carry out the following: (1)Train personnel who administer State-recognized or federally recognized apprenticeship programs or who supervise or train individuals participating in such apprenticeship programs.
 (2)Publicize State-recognized or federally recognized apprenticeship programs on the internet, including on employment-related databases and search engines for job listings, and through public campaigns.
 (3)Provide funds to educators from local educational institutions to visit State-recognized or federally recognized apprenticeship program sites to learn about such programs.
 (4)Review applications submitted to State-recognized or federally recognized apprenticeship programs by prospective apprentices.
 (5)Coordinate State-recognized or federally recognized apprenticeship program curricula efforts with the curricula of local educational institutions and programs funded under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 (d)Application requirementsA State-recognized or federally recognized apprenticeship program seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary determines.
 (e)ReportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to Congress a report on the results of the program, including the number of apprentices recruited and retained by State-recognized or federally recognized apprenticeship programs that receive amounts under this section.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2019, and each fiscal year thereafter.
			3.Ease of navigation
 (a)In generalThe Secretary shall— (1)improve the navigability of the Department of Labor database containing registered apprenticeship programs;
 (2)publicize the ease by which an apprenticeship program seeking to register with the Department of Labor may become a registered apprenticeship program; and
 (3)coordinate with local and State Departments of Labor to publicize registered apprenticeship programs.
 (b)External linkThe Secretary of Education shall include an external link to the Department of Labor database containing registered apprenticeship programs on the Department of Education website.
 4.DefinitionsIn this Act: (1)DirectorThe term Director means the Director of the Office of Personnel Management.
 (2)Prospective apprenticeThe term prospective apprentice means current or prospective applicants to a State-recognized or federally recognized apprenticeship program.
 (3)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Labor. 